Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 22, 2009                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  137796                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 137796
                                                                   COA: 257333
                                                                   Wayne CC: 04-002337-01
  DUJUAN O’NEAL,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 19, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, C.J., and CAVANAGH, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 22, 2009                      _________________________________________
           0415                                                               Clerk